Citation Nr: 0217953	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for residuals of bilateral inferior ischiopubic 
rami fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1998 to October 
1999.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran's claims folder was 
transferred to the Pittsburgh, Pennsylvania RO in February 
2000.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran failed without good cause to report for a 
VA examination scheduled in conjunction with her claim for 
a higher initial disability evaluation.

3.  The residuals of bilateral inferior ischiopubic rami 
fractures are manifested by pain in the buttocks and 
groin.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of bilateral inferior ischiopubic rami fractures 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. §§ 3.655, 4.74a, Diagnostic Code 5294 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that she 
was diagnosed with bilateral ischiopubic rami stress 
fracture in August 1998.  A medical board convened in 
February 1999 and noted that the veteran's symptoms had 
begun during boot camp, when she complained of pain in her 
buttocks and groin while practicing on the rifle range.  
The medical board stated that the initial diagnosis had 
been bilateral groin pull, and that the veteran had been 
treated with anti-inflammatory drugs.  On diagnosis of the 
stress fractures, the veteran was placed on light duty.  
The medical board noted that the veteran had been unable 
to perform full duties from the time of her August 1998 
diagnosis.  Physical examination revealed an antalgic gait 
favoring the left side.  The veteran's hips had full 
active and passive range of motion.  Straight leg raise 
was negative.  She was tender on palpation to the ischial 
tuberosities, bilaterally.  X-rays revealed callus 
bilaterally in the ischiopubic rami on the left, with a 
fracture line still visible.  The medical board found that 
the veteran was not physically qualified for full duty and 
was not likely to become so in a reasonable time.  The 
veteran received a disability discharge in October 1999.

Service connection, with a 10 percent disability 
evaluation, was granted in October 1999.  In her notice of 
disagreement, the veteran stated that her service-
connected disability was worse.  She indicated that she 
had started to receive treatment at the Altoona VA Medical 
Center (VAMC) and at the Johnstown Outpatient Clinic.  

The RO subsequently obtained notes from the veteran's 
initial contact at the Altoona VAMC.  The veteran's 
presenting complaints were pelvic and leg pain.  She 
reported an injury during basic training, and indicated 
that she had been discharged due to the injury.  She 
identified sitting as an aggravating factor.  The 
examiner's plan included an orthopedic consultation.

The record indicates that the RO made numerous requests 
for all outpatient treatment reports from both the Altoona 
VAMC and from the Johnstown Outpatient Clinic.  The VAMC 
reported that no data was available.

The RO also scheduled the veteran for a VA orthopedic 
examination in May 2002.  A report from the VAMC indicates 
that the veteran failed to report for that examination.  



II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002)).  The Board will assume for the purpose 
of this decision that the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In addition, through the 
supplemental statement of the case, the veteran was 
informed of the VCAA and the implementing regulations, the 
information required from her to enable the RO to obtain 
records on her behalf and that due to the veteran's 
failure to appear for a scheduled VA examination without 
explanation, evidence potentially supportive of her claim 
was not received.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, the RO has scheduled an appropriate VA 
examination of the veteran's service-connected disability 
and identified VA treatment records have been associated 
with the claims folder.  Neither the veteran nor her 
representative has indicated that the veteran is willing 
to report for a VA examination, nor has either identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2002).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  

The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The residuals of the veteran's bilateral inferior 
ischiopubic rami fractures are rated by analogy under 38 
C.F.R. § 4.71a, Diagnostic Code 5294, which provides that 
sacroiliac injury and weakness warrants a noncompensable 
rating where there are slight, subjective symptoms only.  
A rating of 10 percent is awarded where there is 
characteristic pain on motion.  Where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A 40 percent evaluation is 
warranted where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

Based on a review of all the evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
residuals of bilateral inferior ischiopubic rami fractures 
is not warranted.  The Board observes that the veteran has 
set forth no contention other than her statement that her 
disability is worse.  The medical evidence of record, 
consisting of the veteran's service medical records and a 
treatment note from the Altoona VAMC, shows complaints of 
pain but does not reflect any significant functional 
impairment as a result of the veteran's disability.  The 
veteran was scheduled to undergo a VA examination in May 
2002 which could have established the presence of symptoms 
and functional impairment warranting a higher evaluation, 
but she failed to appear without explanation and has not 
expressed a willingness to undergo such an examination.  

Under the applicable criteria, when entitlement or 
continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) of 38 
C.F.R. § 3.655 as appropriate.  38 C.F.R. § 3.655(a).  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b).  In this case, the record 
provides no basis for concluding that an evaluation in 
excess of 10 percent is warranted.

The Board has also considered whether a higher rating is 
warranted for any portion of the initial rating period 
under Fenderson v. West, 12 Vet.App. 119 (1999), but finds 
that the disability is appropriately rated at 10 percent 
throughout the initial evaluation period.  

Finally, consideration has been given to the assignment of 
a higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for assigning an extra-
schedular rating is not shown, however, as the record does 
not indicate, nor has the veteran or her representative 
contended, that the service-connected disability has 
resulted in marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise presented an exceptional or unusual disability 
picture.


ORDER

Entitlement to an initial evaluation in excess of 10 
percent for bilateral inferior ischiopubic rami fractures 
is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

